Citation Nr: 1630372	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  13-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of subluxation of the patella, right knee, initially rated as 10 percent disabling.

2.  Evaluation of subluxation of the patella, left knee, initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty in the Army from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, the December 2009 rating decision, the RO granted service connection for subluxation of the patella of the right and left knees, and assigned a 10 percent disability evaluation for each knee, effective June 23, 2009.  The Veteran disagreed with the assigned rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that she wanted to appear at a videoconference hearing before a Veterans Law Judge at the RO.  The Veteran was scheduled for a hearing before a Veterans Law Judge of the Board of Veterans' Appeals in July 2016.  Prior to the date of the hearing, the Veteran informed the RO that she was unable to attend the hearing, and she requested that her hearing be rescheduled.  The Board observes that here is no indication that any steps have been taken to reschedule the requested Board videoconference hearing, and her hearing request has not been withdrawn.  Good cause is shown.  As such, the Board must remand the Veteran's claims so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is remanded for the following:

The Veteran should be scheduled, in accordance with appropriate procedures, for a videoconference hearing at the RO before a Veterans Law Judge of the Board.   The Veteran should be notified in writing of the date, time, and location of the hearing.  Notification should be sent to the correct address of record and must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




